Citation Nr: 0906667	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from August 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2004, the Board denied the appellant's claims.  In 
May 2006, the United States Court of Appeals for Veterans 
Affairs vacated the Board's decision and remanded the case.  
The Board remanded this case in February 2007 for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for left knee, left 
hip and back disabilities.  The appellant has asserted that 
his service-connected right knee disability caused his left 
knee and hip disabilities. 

Service treatment records show that in July 1969 the lower 
extremities, and spine and musculoskeletal system were 
normal.  Treatment records, dated in April 1971, note an 
abrasion to the left knee.  The impression was superficial 
infection.  The March 1973 separation examination report 
shows that the lower extremities, and spine and 
musculoskeletal system were normal.

The appellant was afforded a VA compensation and pension 
examination in April 1997.  During this examination, the 
examiner noted that the appellant sustained repetitive 
injuries to his right knee during service.  The examiner 
noted that the appellant did not admit to having significant 
left knee pain but he reported occasional left hip pain which 
may be the result of mild arthritis.  X-ray examination of 
the left knee and hip were noted to be normal.  The pertinent 
diagnosis was intermittent synovitis of the left knee and 
left hip, mildly symptomatic.  The examiner opined that the 
left hip and left knee pathology were not related to the 
appellant's right knee pathology.

Examination in April 1997 revealed an impression of minimal 
patella spurring bilaterally, otherwise joint space 
preserved.  Rule out left suprapatellar effusion, clinically, 
was noted.  X-ray examination of the left hip in April 1997 
showed no osseous articular or soft tissue abnormality seen.

A March 1998 VA outpatient treatment record reflects 
complaints of back pain.  The appellant complained of right 
leg and back pain in July 1998.  X-ray examination of the 
knee in May 2000 revealed patellar spurring.  In February 
2001, the appellant complained of arthritic pains in the left 
knee.  In April 2001, examination showed left knee spurring 
and mild to moderate lateral and patellofemoral compartment 
degenerative changes.  The appellant complained of bilateral 
knee pain in June 2001.  Normal bone and joints of the left 
knee was noted in June 2001.  

The appellant was afforded a VA compensation and pension 
examination in September 2002.  During this examination, the 
appellant reported a history of an onset of left knee pain 
five years earlier, and an onset of back pain ten years 
earlier.  No injuries to the left knee or back were noted.  
The examiner noted that the appellant described global pain 
with no focal complaints.  X-ray examination of the left knee 
showed degenerative changes.  X-ray examination of the lumbar 
spine showed degenerative changes.  The relevant impression 
was left knee spondylosis, mild to moderate.  The examiner 
stated that he was unable to identify a chronic condition in 
the left knee that might be considered secondary to 
compensatory changes from the right knee.  The examiner 
stated that the appellant's current lumbar spine complaints 
were consistent with degenerative changes, which maybe age- 
related or otherwise related to heavy lifting activities on 
his job.  The examiner stated that there was insufficient 
evidence to suggest a causal relationship between the 
appellant's degenerative disc problems in his back and 
arthritis in the right knee.

Examination in January 2003 showed mild arthritic changes in 
both knees.  Another examination in January 2003 showed 
bilateral narrowing was at the knee joint, and lateral 
compartment right knee joint and medial compartment left knee 
joint.  No degenerative joint disease and obvious acute 
fracture or dislocation was noted.  

In May 2007, private physician, N.S.P. noted that the 
appellant had left knee meniscus tear with possible slight 
ACL soreness secondary to right knee rearrangement.  Knee and 
back pain were noted in March 2008.  Bilateral knee pain 
right greater than left was noted in March 2008.  X-rays 
showed bilateral tricompartmental osteoarthritis right 
greater than left.  

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board notes that this appeal was remanded by the Board in 
March 2007 so that the appellant could be afforded proper 
VCAA notice.  Since the Board's remand, the appellant has 
been sent VCAA notice.  However, although the letter 
addressed how to establish direct service connection, it did 
not address secondary service connection.  The Court has held 
that a remand by either the Court or the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner 
is again requested to comply with the Board's remand 
directives, stated below.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a VCAA notice as to 
the issues of entitlement to service 
connection for left knee disability, a 
left hip disability, and a back disability 
that also complies with the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The document should 
address direct and secondary service 
connection. (The AOJ should review the 
order of the Court.)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

